                   Case 5:17-cr-00068-EJD Document 274 Filed 09/23/19 Page 1 of 1




                                     UNITED STATES DISTRICT COURT

                                    NORTHERN DISTRICT OF CALIFORNIA

                                           CRIMINAL MINUTES

Date: September 23, 2019             Time: 2:36-3:27 pm                  Judge: Edward J. Davila
                                     Total Time: 51 Mins.
Case No.: 17-cr-00068-EJD- Case Name: UNITED STATES v. Ismael Alvarenga-Rivera(P)(C)(I)
3

Attorney for Plaintiff: Stephen Meyer
Attorney for Defendant: Vicki Young

 Deputy Clerk: Adriana M. Kratzmann                       Court Reporter: Irene Rodriguez

 Interpreter: Lupita Arce(Spanish)                        Probation Officer: Kyle Pollak

                                      PROCEEDINGS - SENTENCING

Defendant is present and in-custody and assisted by the Spanish language interpreter. Hearing held.
Defendant is hereby committed to the custody of the Bureau of Prisons (BOP) to be imprisoned
for a term of 90 months. This term consists of 90 months on each of Cts. 1 and 2 of the Second
Superseding Indictment (Dkt. 147 filed 8/16/2018) said term to be served concurrent to one
another.
The Court imposed a 5-year term of supervised release as to Ct. 1 and 3 years as to Ct. 2, said
term shall run concurrently to one another if the defendant is not deported. The Court adopts the
Probation Officer’s recommendations for standard and special conditions (SEE JUDGMENT).
$200 Special Assessment Fee imposed due immediately; Fine waived;
Defendant is remanded to the custody of the BOP;
The Court makes the following recommendations to the BOP: 1) that the defendant be designated to a
facility as close to the Santa Cruz, California where the defendant’s family resides. The Court finds that
family visitation enhances rehabilitation; and 2) to the extent possible that the defendant receives
rehabilitation services for substance abuse and participate in a Spanish GED program. The Government
orally requests that the Court dismiss the underlying Counts in the previous Indictment. The Court
ordered those Indictments dismissed as to this defendant.
The Court will approve the forfeiture order (Dkt. 270) upon no objection of defendant.




                                                                                            Adriana M. Kratzmann
    P/NP: Present, Not Present
                                                                                                Courtroom Deputy
    C/NC: Custody, Not in Custody
                                                                                                   Original: Efiled
    I: Interpreter
                                                                                                              CC:
